Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dias et al. (hereinafter "Dias") (20150122688). 
 	Regarding claim 1 and similar claim 5, Dias discloses a liquid container (container system 100) comprising: 
a first temperature sensor which is configured to measure a temperature around 5the inside of the liquid container while not contacting a liquid inside a container body (Par. 17: sensor detect a characteristic or event of contents of the retainer 200 of container system 100 such as temperature; Par. 23: the sensor is protected by some layer of material or protection element. Also see Par. 131 and Figs. 2A and 2B. See temperature sensor 354 at Par. 145. Please also see Fig. 10A step 606 for detecting information about the retainer or any contents in the retainer);
 a second temperature sensor which is configured to measure a temperature of an environment provided with the liquid container while not contacting the liquid inside the liquid container body (Par. 17: sensor detect a characteristic or event of contents of the retainer such as the temperature of ambient air in the retainer space; Par. 23: the sensor is protected by some 
 and a calculation processing unit (Pars. 50 and 52: container management system. Also see Pars. 148, 151 for computer system/computing device which is part of the container management system) which is configured to estimate a liquid temperature 10inside the liquid container on the basis of the temperature around the inside of the liquid container measured by the first temperature sensor and the temperature of the environment measured by the second temperature sensor (Pars. 46, 47, 50 and 52-54: container management system detect and calculate information such as current status, e.g. temperature of product of retainer and that the calculated information includes computed information and statistical information that permit management of information of the retainer such as temperature. Also see Figs. 10A-B).
Regarding claims 2 and 6, Dias discloses wherein the calculation processing unit is configured to estimate the liquid temperature in side the liquid container on the basis of correlation between the liquid temperature inside the liquid container and the temperature of a portion provided with the first temperature sensor measured in advanced and a correlation between the temperature of the portion provided with the first temperature sensor and temperature of a portion provided with the second temperature sensor measured in advanced (Pars. 46, 47, 50-54, 140-146: container management system detect and calculate information such as current status, e.g. temperature of product of retainer and that the calculated information includes computed information and statistical information that permit management of information of the retainer such as temperature and that any statistical information may be organized and displayed by a selected time period).

Regarding claims 4 and 8, Dias discloses wherein wherein the calculation processing unit is configured to estimate the liquid 5temperature inside the liquid container for a predetermined period, calculate a liquid temperature change rate by using the liquid temperature estimated value inside the liquid container for a predetermined period, and determine that the liquid container has a failure when the calculated liquid temperature change rate is higher than a comparison liquid temperature change rate (Pars. 52-58, 157: calculated information about the retainer such as temperature change over a period of time, average calculation over a period of time representation, and a warning e.g. too hot to consume at Par. 140).
Regarding claim 9, Dias discloses wherein the calculation processing unit is configured to estimate the liquid temperature inside the liquid container for a predetermined period, calculate a liquid temperature change rate by using the liquid temperature estimated value inside the liquid container for a predetermined period, and determine that the liquid container has a failure when the calculated liquid temperature change rate is higher than a comparison liquid temperature change rate (Pars. Pars. 52-58, 157: calculated information about the retainer such as temperature change over a period of time, average calculation over a period of time representation, and a warning e.g. too hot to consume at Par. 140).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2009-145248 (English Translation submitted by Applicants) (hereinafter D1).
Regarding claims 1 and 5, D1 discloses a liquid container (1) comprising: 
a first temperature sensor which is configured to measure a temperature around 5the inside of the liquid container while not contacting a liquid inside a container body (coated/waterproof substrate and sensing element for sensing liquid temperature; Abstract; Pars. 7, 18, and 32-37); 
a second temperature sensor which is configured to measure a temperature of an environment provided with the liquid container while not contacting the liquid inside the liquid container body (Abstract; Pars. 7-10 and 32-37: waterproof sensing elements); 
and a calculation processing unit which is configured to estimate a liquid temperature 10inside the liquid container on the basis of the temperature around the inside of the liquid container measured by the first temperature sensor and the temperature of the environment measured by the second temperature sensor (Pars. 28- 31:comparison and judgement of different temperatures to a standard). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                            February 24, 2022